Citation Nr: 0005324	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-49 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left facial 
weakness.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for a psychiatric 
disorder, including as due to or part of the service-
connected residuals of a closed head injury.

4.  Entitlement to an initial rating in excess of 10 percent 
for patellar subluxation of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent 
for patellar subluxation of the right knee.

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability, due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to November 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in May 
1996 by the Columbia, South Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA) granting entitlement 
of the veteran to service connection for patellar subluxation 
of each knee, for which 0 percent ratings were assigned, and 
denying entitlement of the veteran to service connection for 
a bipolar disorder.  By the same rating decision, the RO also 
denied claims of entitlement to service connection for a scar 
of the right hand, flat feet, and left facial weakness as not 
well-grounded.  An appeal of all of the foregoing matters was 
initiated by the veteran by his submission of a notice of 
disagreement in October 1996.  

Received from the veteran in November 1997 was his initial 
application for a total disability evaluation for 
compensation based on individual unemployability, due to 
service-connected disabilities (TDIU).  Such was not 
initially adjudicated until December 1998, followed by the 
veteran's initiation of an appeal as to that issue.

Following a hearing before the RO's hearing officer in April 
1998, the RO by rating action in April 1998 granted an 
increase in the initial rating assigned for subluxation of 
the left knee from 0 percent to 10 percent, effective from 
April 30, 1996, while continuing and confirming the 0 percent 
rating assigned for subluxation of the right knee.  By 
further rating action in September 1998, the RO assigned an 
initial rating of 10 percent for patellar subluxation of the 
right knee, effective from April 30, 1996, and, in addition, 
granted service connection for residuals of a laceration of 
the right hand, inclusive of the veteran's scar of his right 
hand.  The RO's grant of service connection for residuals of 
a laceration of the right hand constituted a full grant of 
the benefit (service connection) sought on appeal as to that 
issue, and therefore the scar of the right hand issue is no 
longer in appellate status. 

Additional testimony from the veteran was received at another 
hearing before the RO's hearing officer in November 1998, and 
in connection with a VA Form 9, filed in March 1999 to 
perfect his appeal as to the RO's denial of his TDIU claim, 
the veteran requested a hearing before the Board, sitting in 
Columbia, South Carolina.  Such hearing occurred in August 
1999, during which the veteran recharacterized the certified 
issue of entitlement to service connection for a bipolar 
disorder to that of entitlement to service connection for a 
psychiatric disorder, to include as due to or part of the 
residuals of a closed head injury.  Such issue, as well as 
the issues of the veteran's entitlement to service connection 
for flat feet and left facial weakness, entitlement to 
initial ratings in excess of 10 percent for knee disorders, 
and entitlement to a TDIU, are addressed in the REMAND 
portion of this document. 


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
left facial weakness and for a psychiatric disorder, to 
include as due to or part of the service-connected residuals 
of a closed head injury, are supported by cognizable evidence 
demonstrating that such claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
left facial weakness and for a psychiatric disorder, to 
include as due to service-connected residuals of a closed 
head injury, are well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as a 
psychosis, if manifested to the required degree within a 
prescribed period from the veteran's separation from active 
duty; or one that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (1999).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection for left facial weakness and 
for a psychiatric disorder, to include as due to or part of 
service-connected residuals of a closed head injury.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps 
v. West, 118 S.Ct. 2348 (1998); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  Specifically, there must be: (1) 
A medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Epps, 126 F.3d at 1468.  

The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, 
in determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The provisions of 38 C.F.R. § 3.303(b) provide a substitute 
way of showing inservice incurrence and medical nexus for 
purposes of well-grounding a claim.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  The chronicity provision of 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during an applicable presumption period and still 
has the condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well-grounded if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id.  

It is the veteran's primary contention that one or more 
psychiatric disorders are due to or part of the service-
connected residuals of a closed head injury, and, also, that 
left facial weakness is related to inservice head trauma.  

A medical examination performed at the time of enlistment in 
June 1981 was negative or any pertinent complaint or finding.  
In February 1983, medical assistance was received for a steam 
burn to the left facial area and the periorbital region, and 
such burn was noted to be resolving when seen last in 
February 1983.  In November 1987, the veteran was involved in 
a motor vehicle accident in which he sustained trauma to 
multiple areas, including the head.  A seven-day period of 
unconsciousness followed.  Computed tomography of the head 
showed a right subdural hematoma, with minimal shift.  Based 
on the injuries sustained by the veteran in the November 1987 
accident (for which a grant of service connection was 
effected by the RO in February 1989), he was found to be 
unfit for retention in the military and, by action of a 
Physical Evaluation Board, he was placed on the Temporary 
Disability Retired List.  

Mild dynamic left facial weakness is first shown by the 
record in September 1995, at which time a single photon 
emission computer tomography showed perfusion defects of the 
left parietal region, the left inferior frontal region, and 
the posterior right temporal region.  A diagnosis of post-
traumatic syndrome (frontal lobe) was recorded at that time.  

The record likewise reflects that the veteran was 
hospitalized by VA in October and November 1994, primarily 
for memory loss of an unknown etiology.  Neurological testing 
during that period of hospital care showed frontal lobe 
atrophy and decreased perfusion of the frontoparietal and 
occipital lobes and of the right temporal region.  
Neuropsychiatric testing showed circumscribed areas of 
weakness, primarily in spatial, tactile, perception, 
integration, reasoning, and memory, but it was found that the 
veteran's complaints of memory and attention problems were 
more of a reflection of continuing adjustment disorders than 
of neuropsychological dysfunction.  Testing in January 1996 
likewise culminated in a finding that the veteran's 
perception of memory difficulties was most likely related to 
anxiety and depressive symptomatology.  A period of VA 
hospitalization followed in March and April 1996 for a 
bipolar disorder, manic, with psychotic features.  VA 
clinicians, beginning in November 1997, diagnosed the 
presence of a mixed organic personality and organic affective 
syndrome, which were attributed specifically to the inservice 
head injury with subdural hematoma.  

The evidence presented identifies current disablement of the 
veteran involving left facial weakness and by one or more 
psychiatric disorders, the occurrence of a an inservice motor 
vehicle accident in which the veteran sustained an injury to 
the head, and medical opinions linking the disorders in 
question to the inservice head injury.  Well-groundedness of 
the claims for entitlement to service connection for left 
facial weakness and a psychiatric disorder, including as due 
to or part of service-connected residuals of a closed head 
injury, is thus conceded.  See Epps, supra.


ORDER

The veteran's claims of entitlement to service connection for 
left facial weakness and a psychiatric disorder, including as 
due to or part of service-connected residuals of a closed 
head injury, are well-grounded, and to that extent alone, the 
appeal is granted.


REMAND

Further evidentiary development of the veteran's well-
grounded claims of entitlement to service connection for left 
facial weakness and a psychiatric disorder, including as due 
to or part of service-connected residuals of a closed head 
injury is deemed to be warranted.  Evidence that the 
veteran's facial weakness and psychiatric disorder are the 
result of inservice head trauma conflicts to some degree with 
data furnished by the service department following the 
inservice accident as well as evidence developed by VA in 
1994 and 1996 in terms of associating the veteran's memory 
complaints to an adjustment disorder or anxiety or depressive 
symptomatology.  Further neurological and psychiatric 
examinations are thus found to be in order to better assess 
the relationship of the facial weakness and psychiatric 
disorder to the inservice head trauma.

Concerning the veteran's claims for the assignment of initial 
ratings in excess of 10 percent for knee disorders, the 
record reflects that a VA orthopedic examination has not ever 
been conducted to determine the severity of such 
disabilities.  While it is apparent that the veteran was 
referred for evaluation and treatment of his knee complaints 
in May 1996, and that a clinical examination was undertaken 
in June 1996, findings from which were used as a basis for 
the current ratings assigned, no disability evaluation of the 
knees has ever be accomplished.  A complete orthopedic 
evaluation of the veteran's knees is thus indicated.  The 
undersigned notes as well that, notwithstanding the RO's 
October 1998 statement to the veteran to the effect that its 
grant of a 10 percent rating for right knee disability 
effectively ended his appeal, such remains within the Board's 
jurisdiction to consider.  See AB v . Brown, 6 Vet. App. 35, 
38-39 (1993).

At the time of an RO hearing in November 1998, the veteran 
testified that a VA physician and/or a fee-basis podiatrist 
in Florence, South Carolina, had informed him and had 
annotated his medical records to the effect that the 
fractures and other severe injuries involving the lower 
extremities, which were sustained in the motor vehicle 
accident of November 1987, were the cause of his flat foot 
disorder.  When VA is put on notice that relevant evidence 
may exist or could be obtained, that, if true, would render 
the claim plausible, VA has a duty to notify the veteran of 
the evidence needed to complete a submitted benefits 
application.  See McKnight v. Gober, 131 F3d 1483, 1485 
(1997); see also 38 C.F.R. § 5103(a) (1999).  As well, VA 
treatment records are deemed to be within the constructive 
possession of VA although not within the claims folder.  See 
Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Further action is deferred on the veteran's claim for a TDIU, 
pending the outcome of the remanded issues and other 
development, including obtaining information as to the 
disposition of the veteran's pending claim for benefits from 
the Social Security Administration (SSA) and the records 
utilized in rendering of such determination.  See generally 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Accordingly, this case is hereby REMANDED to the RO for 
completion of the following actions:

1.  The RO should (through contact with 
the veteran and his representative) 
determine the name and address of any VA 
physician or fee-basis podiatrist in 
Florence, South Carolina, who reportedly 
told the veteran and committed to writing 
a medical opinion that severe injuries to 
the lower extremities in an inservice 
motor vehicle accident in November 1978 
was the direct cause of his flat feet.  
As well, the veteran should be asked to 
provide the date or dates such 
information was conveyed to him or placed 
in his medical records.

2.  The RO thereafter should, regardless 
of whether the veteran responds to such 
request and in what manner, obtain any 
and all records of VA treatment 
concerning the veteran's flat feet, left 
facial weakness, and psychiatric 
disorder, which are not already on file.  
Such must include any records referred to 
the veteran as a result of the directive 
in the first indented paragraph, 
including but not limited to clinical 
records compiled by VA health care 
providers and fee-basis podiatrists in 
Florence, South Carolina, regarding the 
veteran's flat feet.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.  

3.  Thereafter, the veteran is to be 
afforded VA neurological and psychiatric 
examinations for the purpose of 
determining the relationship of the 
veteran's left facial weakness and 
existing psychiatric disorder(s) to the 
head injury occurring in a November 1987 
motor vehicle accident.  Such 
examinations are to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
applicable diagnostic testing, including 
neuropsychological testing if deemed 
warranted by the examiners.  All 
established diagnoses are to be fully set 
forth.  The veteran's claims folder in 
its entirety is to be furnished to the 
examiners prior to any evaluation of the 
veteran for use in the study of this 
case.

The examiners should provide professional 
opinions, with supporting rationale, as 
to whether there are currently present 
any neurological or psychiatric residuals 
of the veteran's inservice head trauma, 
including a description of the 
manifestations and severity thereof.  It 
must specifically be determined  whether 
left facial weakness or the organic 
personality and organic affective 
disorders, as initially diagnosed by VA 
in 1997, are residuals of the inservice 
head injury or disorders secondary 
thereto.  

4.  The veteran should also be afforded 
by medical examination by a VA 
orthopedist for the purpose of 
determining the nature and severity of 
the veteran's service-connected right and 
left knee disorders.  Such examinations 
are to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all applicable diagnostic 
testing, including detailed range of 
motion studies and radiographs of both 
knees.  All established diagnoses are to 
be fully set forth.  The veteran's claims 
folder in its entirety is to be furnished 
to the examiners prior to any evaluation 
of the veteran for use in the study of 
this case.

5.  The RO is to obtain information from 
SSA as to the disposition of the 
veteran's claim for SSA disability 
benefits and it is asked that the RO 
obtain copies of any and all medical and 
administrative records utilized by SSA in 
rendering its decision.  Once obtained, 
such records should then be made a part 
of the veteran's claims file.  

6.  Upon completion of the foregoing 
actions, the RO should then readjudicate 
the claims for service connection for 
left facial weakness, flat feet, and a 
psychiatric disorder, including as due to 
or a part of service-connected residuals 
of a closed head injury; for initial 
ratings in excess of 10 percent for 
patellar subluxation of the right and 
left knees; and for a TDIU, based on all 
of the evidence of record and all 
governing legal authority, including the 
holding of the United States Court of 
Appeals for Veterans Claims in Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the 
time of an initial rating, separate or 
"staged" ratings may be assigned for 
separate periods of time based on the 
facts found).  If any of the benefits 
sought are not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran and his representative are free to submit 
additional evidence and argument in connection with the 
issues remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


